


SECOND AMENDMENT TO
RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS
OF
HALLIBURTON COMPANY
WHEREAS, Halliburton Company (the “Company”) has previously adopted the
Restricted Stock Plan for Non-Employee Directors of Halliburton Company, as
amended (the “Plan”), to promote the long-term, continuing success of the
Company by providing a portion of the compensation for non-employee directors in
shares of Common Stock pursuant to the terms of the Plan;
WHEREAS, Section 6.3 of the Plan reserves the right to amend, modify, suspend or
terminate the Plan at any time by action of the Board of Directors of the
Company (the “Board”);
WHEREAS, the Board desires to amend the Plan to provide that future awards under
the Plan will be made in the form of restricted stock units, with each unit
being equal to one share of Common Stock;
NOW, THEREFORE, the Board does hereby amend the Plan as follows, effective as of
May 16, 2012:
(1)    The following new sentences shall be added to the end of Article IV of
the Plan to read as follows:
“Effective on and after August 1, 2012, annual Awards may be made in the form of
restricted stock units, with each such unit representing the right to receive
one share of Common Stock. An annual Award in the form of restricted stock units
shall be made to Participants effective on or about August 1, 2012. No other
Award in the form of restricted stock units or restricted shares of Common Stock
shall be made to Participants in calendar year 2012. Awards in 2013 and
subsequent calendar years shall be made on August 1st of each calendar year and
shall be made in the form of restricted stock units unless the Committee, in its
discretion, determines that such awards shall be made in the form of restricted
shares of Common Stock.”
(2)    The first sentence of Section 5.7 shall be amended to read as follows:
“All of the shares of Common Stock issued pursuant to the Plan shall become free
of restrictions imposed by this Article V and shall become non-forfeitable upon
the earliest to occur of a “separation from service” (within the meaning of
Section 409A of the Internal Revenue Code and related guidance) due to the
following:”
(3)    A new Section 5.9 shall be added to the Plan to read as follows:
“5.9 Restricted Stock Units
Notwithstanding any other provision of the Plan to the contrary, the terms of
this Section 5.9 shall apply to Awards under the Plan made in the form of
restricted stock units.
(a)    Registration. Each Award of restricted stock units under the plan shall
be evidenced by book entry registration or in such other manner as the Committee
may determine.




--------------------------------------------------------------------------------




(b)    Dividend Equivalents. Each Participant shall have the right to dividend
equivalents with respect to Awards of restricted stock units for the period
beginning on the date the Award was granted and ending on the date shares of
Common Stock are delivered to the Participant in settlement of such Award. Such
dividend equivalents shall be paid in cash as soon as practicable after the
dividend is paid with respect to the Common Stock; provided, however, that if
the Award has been deferred, any dividend equivalents shall be subject to the
terms of the relevant deferral plan.
(c)    Voting Rights. Participants shall not have the right to vote or execute
proxies with respect to Awards in the form of restricted stock units.
(d)    Vesting and Forfeiture. Awards in the form of restricted stock units
shall be subject to vesting and forfeiture provisions. Awards of restricted
stock units shall vest at the times and upon the circumstances specified in the
relevant restricted stock unit agreement. Any termination from the Board of a
Participant shall result in forfeiture of any restricted stock units that have
not been or will not be vested and delivered pursuant to the terms of the
relevant restricted stock unit agreement.
(e)    Delivery. Unless an Award in the form of restricted stock units has been
deferred as permitted in Section 5.9(f), no later than the date that is 60 days
after the date a restricted stock unit vests, one share of Common Stock shall be
delivered to the Participant for each such vested restricted stock unit held by
such Participant. Notwithstanding the foregoing, the Company shall not be
obligated to issue or deliver any such shares if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.
(f)    Deferral. The Committee, in its sole discretion, may permit the deferral
of an Award made in the form of restricted stock units.”
(4)    All other provisions of the Plan shall remain the same and are hereby
ratified.


Attested to by the Corporate Secretary of Halliburton Company as adopted by the
Board of Directors effective as of the 16th day of May, 2012.


_/s/ Christina M. Ibrahim____
Christina M. Ibrahim
Vice President & Corporate Secretary
Halliburton Company




